Citation Nr: 1444432	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a back condition (cervical, dorsal and lumbar).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held on June 4, 2013, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with supplemental VA medical opinions.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons below, the Board finds that additional development is needed before the appeal is ready for adjudication.

Pursuant to the Board's August 2013 remand instructions, the Veteran was provided with an eye examination.  The October 2013 examiner provided diagnoses of ischemic optic atrophy of both eyes, ptosis left upper eyelid with deformity, vitreous hemorrhage, left eye, and bilateral pseudophakia.  A supplemental medical opinion was provided in September 2014, in which the examiner reviewed the claims file and provided the opinion that it is less likely than not that the eye diagnoses were caused by and/or aggravated by his time in service.  While supportive rationale was provided with regard to the ischemic optic atrophy, ptosis left upper eyelid with deformity and pseudophakia, no underlying explanation was provided regarding the vitreous hemorrhage, left eye.  Therefore, the opinion as to that diagnosis is inadequate for adjudicatory purposes, and on remand, a supplemental opinion should be sought.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board also finds that supplemental VA medical opinions are needed regarding the Veteran's  left leg disorder and back conditions.  

The Board's August 2013 remand directed that the examiner opine as to whether any left leg disorder, to include any scarring, is related to the Veteran's service.  The September 2014 examiner neither discussed nor mentioned any scarring.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a supplemental opinion should be obtained which addresses whether a 6 cm by .5 cm scar located at the left pretibial area below the knee, noted by a March 2011 VA examiner, is related to the Veteran's in-service laceration of the left leg.      

Regarding the Veteran's back condition, the September 2014 VA examiner opined that it is less likely than not that the claimed neck and back conditions were related to or aggravated by his military service.  In reviewing the evidence, the examiner stated that there was no medically-based clinical evidence to support a 53 year gap between incidence and diagnosis, and also noted that the presumptive period was silent for complaints of neck and back conditions.  At the June 2013 Board hearing, the Veteran testified that when he returned from service, he immediately sought care from a personal physician who gave him pain medicine and exercises for his back.  He has consistently testified that this physician, who he saw more than 50 years ago, passed away, and that he has been unable to obtain these records.  Additionally, the Veteran's mother submitted a lay statement wherein she indicated that the Veteran lived with her for the four years immediately following service, and that during that time, he complained of pain in his spinal column and required massages.  She also stated that he could not do much bending and that she took him to a family doctor who gave him injections.  The Board notes that the Veteran and his mother are competent to provide evidence regarding his experienced symptoms, the treatment sought, and complaints made by the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As the September 2014 examiner's statement that the presumptive period was silent for complaints of neck and back conditions is contradicted by the evidence of record, the opinion provided has little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value); see also, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  On remand, a supplemental opinion should be sought regarding the Veteran's back conditions which contemplates all the competent, relevant evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to an appropriate VA medical professional (or professionals) for supplemental medical opinions regarding the etiology of the Veteran's left eye disorder, left leg disorder, and back conditions.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA medical report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer then must address the following:

a)  Provide an opinion as to whether the Veteran's vitreous hemorrhage, left eye (diagnosed by the October 2013 VA examiner) at least as likely as not (50 percent probability or greater) arose during or is related to his period of military service.

The reviewer's attention is directed to the Veteran's competent lay testimony that he sustained a swollen and black eye during service and that after approximately one or two years, the eye would hurt him whenever he had a headache or the wind would hit him in the face, and that he has had a little pain in the eye that bothers him off and on since that time. 

b)  Provide an opinion as to whether the Veteran's left leg disorder, to include a scar noted by the March 2011 VA examiner, is related to any incident of service, to include a documented in-service left leg laceration and infection.  

c) Provide an opinion as to whether the Veteran's lumbar and/or dorsal spine conditions at least as likely as not (50 percent or greater probability) are related to any incident of service or arose during or within one year of separation from service.

The reviewer must consider the lay statements made by the Veteran, at the June 2013 Board hearing, and by his mother, in an August 1985 letter, regarding the Veteran's back symptoms and treatment immediately following service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



